Citation Nr: 0007643	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-00 201	)	DATE
	)
	)

Certified on appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a right eye injury, currently evaluated as 30 
percent disabling.

2.  Entitlement to special monthly compensation based upon 
bilateral blindness under the provisions of 38 C.F.R. 
§ 3.383.

3.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1946 to 
March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California which denied entitlement to an 
increased evaluation for residuals of a right eye injury, 
special monthly compensation based upon bilateral blindness 
under the provisions of 38 C.F.R. § 3.383, and for a total 
disability rating based upon individual unemployability.  The 
record discloses that the appellant filed a notice of 
disagreement with this rating determination in September 
1996.  A statement of the case relative to these issues was 
forwarded to the appellant in October 1996 and February 1997.  
The appellant perfected an appeal in this matter in October 
1997.

In March 1999, the Board remanded this matter for further 
development.  It was noted that clinical reports reviewed at 
that time disclosed a decrease in left eye visual acuity, 
along with evidence of reduction in concentric contraction of 
the left.  It was the opinion of the Board that further 
examination was required to evaluate the extent of the 
appellant's visual disability, as such evidence would be 
relevant to the Board's consideration review with respect to 
the service-connected right eye disorder.  The RO was 
requested to obtain any more recent medical records, and to 
schedule the appellant for VA examination to determine the 
extent of his visual impairment, and need for aid and 
attendance.  

During the pendency of this matter, jurisdiction of this case 
was transferred to the RO located in Lincoln, Nebraska.  In a 
June 1999 rating action, the RO continued the previous denial 
of the appellant's claims for an increased evaluation for his 
service-connected residuals of a right eye injury, special 
monthly compensation, and for a total rating based upon 
individual unemployability.  In correspondence, dated in 
October 1999, the service representative, on behalf of the 
appellant, noted his continued disagreement with this adverse 
determination, and posited further argument in support of the 
appellant's claims.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's post-operative residuals of a right eye 
injury is manifested by retinal detachment, and visual acuity 
of only light perception; there is no evidence of cosmetic 
defect or enucleation. 

3.  Special monthly compensation is in effect pursuant to the 
provisions of 38 U.S.C.A. § 1114(k), due to the loss of use 
of the right eye.

4.  The appellant is presently service-connected for 
postoperative residuals of a right eye injury, currently 
evaluated as 30 percent disabling.

5.  The appellant is not blind in his non-service connected 
left eye.

6.  The appellant's service-connected right eye disability 
does not preclude him from obtaining or retaining some form 
of substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-operative residuals of a right eye injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.79, 4.80, 4.84a, Diagnostic Code 6009-6070 
(1999).  

2.  The requirements for additional special monthly 
compensation have not been met.  38 U.S.C.A. § 1114 (West 
1991); 38 C.F.R. §§ 3.383, 3.350 (1999).

3. The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the appellant's claims for 
an increased evaluation for his service-connected right eye 
disability, for special compensation benefits under the 
provisions of 38 C.F.R. § 3.383, and for a total rating based 
upon individual unemployability are well-grounded and 
adequately developed.  This finding is partly based upon the 
appellant's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)). Additionally, a claim of 
individual unemployability (or TDIU) is in the nature of a 
claim for an increased disability evaluation, and, 
essentially, the appellant's evidentiary assertion that his 
service-connected disability renders him unemployable 
pursuant to VA regulation, makes the TDIU claim well-
grounded. See Suttmann v. Brown, 5 Vet. App. 127, 136-37 
(1993).  The Board is satisfied that no further assistance to 
the appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a); See Waddell v. Brown, 5 
Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

Medical History

This case has a protracted history.  A review of the record 
discloses that service connection for residuals of an injury 
to the right eye was granted in October 1982.  A 30 percent 
disability evaluation was assigned under Diagnostic Code 
6009-6077.  VA examination, conducted in conjunction with 
this rating determination, showed band keratopathy and deep 
corneal vascularization.  The appellant was evaluated with a 
restricted visual field on the right side.  The October 1981 
medical examination report noted the best corrected vision 
for the right eye at for near vision and distance as 20/400.

A March 1983 statement indicated that examination revealed 
that best corrected vision showed the right eye to be blind.  
It was noted that external examination revealed central band 
keratopathy of the right eye with dense traumatic cataract.  
A retinal view was not shown on fundus examination of the 
right eye, secondary to cloudiness of the cornea and lens.  
The diagnostic impression was right eye blindness, secondary 
to an injury in 1946 from a steel cable.  The prognosis was 
that the right eye condition represented a stable visual 
defect, with no anticipated change in the future.

On VA opthalmological examination in June 1983, the appellant 
reported no significant change in visual acuity.  He did 
report a three to four month history of symptoms of blurred 
vision, redness, itching, and irritation.  Visual acuity for 
distance in the right eye, corrected and uncorrected, was 
evaluated as count fingers at 6 feet.  Visual acuity for near 
vision, corrected and uncorrected, was evaluated for the 
right eye as 20/800.  External examination of the right eye 
revealed corneal scarring.  Band keratopathy was noted in the 
right eye.  The clinical impression was status post trauma of 
the right eye with band keratopathy.  

The appellant was hospitalized in October 1988 for treatment 
of glaucoma.  It was noted that the appellant complained of 
itching, tearing, and pain in the right eye.  His past 
medical history was noted to be significant for trauma to the 
right eye with subsequent, persistent poor vision, and a 43 
year history of glaucoma of the right eye.  Examination 
conducted at the time of his admission showed visual acuity 
of the right eye as count fingers at 6 inches.  It was noted 
that corneal examination was significant for band keratopathy 
in the right eye, with breaks in Bowman's membrane, corneal 
haziness, and corneal ghost vessels.  At the time of his 
discharge, right eye visual acuity was evaluated as count 
fingers at three feet.  It was noted that the appellant had 
approximately a three percent corneal epithelial defect.  On 
follow-up evaluation in late October 1988, the appellant's 
right eye visual acuity was evaluated as "questionable 
20/400, probably counts fingers."

The appellant underwent penetrating keratoplasty of the right 
eye in November 1988.  It was noted that the previous 
surgical treatment in October 1988 to remove band keratopathy 
from the right eye was not successful.  At the time of his 
admission, visual acuity of the right eye was evaluated as 
count fingers.  On the first post-operative day, uncorrected 
visual acuity was evaluated as count fingers at three feet.  
On follow-up examination in late November 1988, the 
appellant's uncorrected visual acuity was evaluated as count 
fingers at two feet.  When evaluated in December 1988, the 
appellant's visual acuity of the right eye was evaluated as 
count fingers at one foot.  The examiner indicated that the 
appellant's visual acuity was likely limited by cataract.  It 
was noted that the corneal opacity prevented examiners from 
adequately visualizing the cataract preoperatively.

On VA ophthalmology examination, in December 1988, the 
appellant reported a history of trauma to the right eye in 
1946, and corneal transplant in November 1988.  Visual acuity 
for the right eye was evaluated as hand movement.  Near 
vision for that eye was evaluated as 20/800 at three inches.  
It was noted that the appellant was three weeks status post 
band keratopathy.  The clinical impression was status post 
perforating keratopathy for scarred cornea secondary to 
injury by a cable, right, three weeks post-operative; and 
cortical opacities and nuclear sclerosis, moderate, right.

During clinical examination in January 1989, the examiner 
noted some concern regarding the shallow anterior chamber of 
the right eye, which he opined might be secondary to the 
progression of the cataract.  The appellant was referred for 
further evaluation to determine whether removal of the 
cataract was warranted.  Clinical records show that the 
appellant underwent an extracapsular cataract extraction with 
posterior chamber intraocular lens implantation for a 
cataract of the right eye that month.  Examination conducted 
at the time of admission showed uncorrected right eye visual 
acuity evaluated as count fingers at one foot.  On the first 
post-operative day, uncorrected visual acuity was evaluated 
as 20/200.  On follow-up evaluation in January 1989, the 
appellant's right eye visual acuity was evaluated as 20/400.  
When examined later that month, the appellant's right eye 
uncorrected visual acuity was evaluated as 20/400.

The appellant was next evaluated in September 1991.  He 
reported a five year history of burning, itching, watery and 
blurred vision.  The appellant was evaluated in December 
1991, at which time he complained of burning and deep pain in 
the right eye.  Corrected visual acuity was evaluated as 
20/300 for the right eye.  

A January 1992 clinical report indicated that the appellant 
was evaluated with corrected visual acuity of the right eye 
of 20/300.  During this evaluation, the appellant reported 
some improvement in his symptoms of itching.  He was 
evaluated with a well perfused central retinal artery of the 
left eye at that time.  It was noted that the appellant's 
medical history was significant for coronary artery disease.  
A February 1992 clinical report indicated that the appellant 
was evaluated with corrected right eye visual acuity of 
20/400.  He did not report any problems with use of bifocals.  
In March 1992, the appellant reported a two to three month 
history of difficulty with bright colors, even with his eyes 
closed.  Visual acuity was evaluated for the right eye as 
20/400.  Examination showed refractive error of the iris, for 
which medication was prescribed.  An April 1992 radiology 
report indicated that computerized tomography (CT) scan 
showed a questionable left occipital lesion.  It was noted 
that further diagnostic evaluation, to include a magnetic 
resonance imaging (MRI) study, was recommended.  A CT scan of 
the orbits, conducted in late April 1992, yielded normal 
results.  Clinical reports further note that the appellant 
was refitted for bifocals during this time.  Evaluation 
showed corrected visual acuity of the right eye to 20/150.

In May 1992, the appellant indicated that he continued to 
receive treatment for his right eye condition.  He noted that 
medical personnel advised him that further corneal transplant 
was not feasible in light of his age.  The appellant reported 
that he experienced excruciating headaches, excessive 
blurring, and flashes of color in both eyes, greater in the 
right eye than the left eye.  He also reported that he 
experienced occasional tunnel vision and a constant soreness 
of the eyes.  It was further noted that the appellant had a 
cataract on the left eye, which had not been surgically 
treated. 

A May 1992 clinical report indicated that examiners opined 
that the appellant's eye problems were causally related to 
his arteriosclerotic disease.  In that regard, it was noted 
that the appellant had experienced multiple infarcts.  When 
examined in May 1992, the appellant noted subjective 
complaints of itching and soreness involving the eyes.  The 
appellant reported that he experienced decreased incidence of 
colored lines.  He also reported some improvement in blurred 
vision of the left eye.  A July 1992 clinical report 
indicated that the appellant reported improved vision with 
use of eyeglasses, but noted that he continued to experience 
the sensation that his eyes were "drawing."  Visual acuity 
was evaluated as 15/200 for the right eye.  A September 1992 
evaluation revealed visual acuity of the right eye as 20/300.  
When seen later that month, the appellant was evaluated with 
corrected visual acuity of the right eye of 20/200, and 20/25 
-1 of the left eye.  Further evaluation conducted later that 
month, in September 1992, showed visual acuity to be 20/200 
for the right eye, and 20/20 - 2 for the left eye.  When 
evaluated in October 1992, corrected visual acuity was 
evaluated for the right eye as count fingers at five feet, 
and 20/30 for the left eye.  During a December 1992 
examination, the appellant complained of difficulty with 
vision when reading, and a two to three month history of 
difficulty focusing.  Corrected visual acuity was evaluated 
as count fingers at five feet for the right eye, and 20/20 -2 
for the left eye.  

A January 1993 clinical report indicated that corrected 
visual acuity for the right eye was evaluated as count 
fingers at five feet, and 20/25 -3 for the left eye.  When 
examined later that month, corrected visual acuity was noted 
as count fingers at four feet for the right eye, and 20/25 +2 
for the left eye.  It was noted that Goldmann visual fields 
were stable.  The appellant was evaluated the following day, 
at which time corrected visual acuity was evaluated as count 
fingers at one foot for the right eye, and 20/25 -1 for the 
left eye.  Distance visual acuity was evaluated in February 
1993 as count fingers at one foot for the right eye, and 
20/25 for the left eye.  The examiner noted that the left 
pupil was reactive to light freely.  Examination conducted 
later that month showed corrected distance visual acuity of 
the right eye as 20/400, and 20/20 for the left eye.

Clinical records, dated in March 1993, indicated that the 
appellant was evaluated with glaucoma of both eyes.  

The appellant underwent VA examination in May 1993.  The 
medical examination report indicated that the appellant had a 
history of injury to the right eye with corneal transplant.  
It was noted that his medical history was also significant 
for chronic open angle glaucoma, with argon laser 
trabeculoplasty (ALT) of the left eye.  Corrected visual 
acuity was reported as 20/400 for the right eye, and 20/25 
for the left eye.  It was noted that diagnostic evaluation 
showed the right eye visual field to be restricted.  The 
diagnostic impression was right eye trauma, corneal graft 
repair, lens removed and posterior chamber intraocular 
implant in place; and glaucoma. 

A July 1993 medical report indicated that the appellant was 
evaluated for complaints of spots and burning in both eyes.  
It was noted that he had a long-standing history of symptoms 
of itching, tearing, blurring, and spotting in both eyes.  
The report noted that the appellant underwent a transplant of 
his cornea in the right eye with cataract and intraocular 
lens implant.  The appellant reported that he was unable to 
read or drive.  The appellant indicated that although his 
left eye is his better eye, vision in that eye was described 
as looking through a tunnel.  The examiner noted that the 
appellant sees some superior nasally with a blind spot.  The 
appellant indicated that three months earlier, his right eye 
vision suddenly and inexplicably became poor.  In this 
context, the examiner noted that the appellant had been 
evaluated with glaucoma.  Visual acuity, with glasses, was 
evaluated as 20/400 for the right eye, and 20/30 +2 for the 
left eye.  Evaluation of the eyes showed the corneal 
transplant of the right eye to be thickened and somewhat out 
of round.  There was a posterior chamber intraocular lens in 
the right eye, and 1+ to 2+ nuclear sclerosis noted in the 
left eye.  In his assessment, the examiner indicated some 
concern regarding visual field loss secondary to glaucoma in 
light of the appellant's history.  The examiner opined that 
the decreased vision in the right eye was, at least, partly 
secondary to the corneal transplant.

A September 1993 clinical report indicated that corrected 
visual acuity for the right eye was evaluated as 20/400, and 
20/30 for the left eye.  The appellant reported that both 
visual fields were worse.  The appellant was next evaluated 
in December 1993 for complaints of constant pain and itching 
associated with the eyes.  Corrected visual acuity was 
evaluated as 5/200 for the right eye, and 20/40 for the left 
eye.  The examiner indicated that there was little change 
noted in the visual fields since the September 1993 
examination.  When evaluated later that month, in December 
1993, the appellant reported subjective complaints of blurred 
vision, pain, wavy vision, itching, and burning.  It was 
noted that examination showed no change in his condition.  

Clinical reports document that the appellant suffered a 
cerebral vascular accident in February 1994.  Evaluation of 
corrected visual acuity in November 1994, showed light 
perception in the right eye, with left eye vision corrected 
to 20/60.  In December 1994, the appellant complained of 
decreased vision in both eyes.  It was noted that visual 
acuity of the left eye was corrected to 20/80 -1. 

The record discloses that the appellant was hospitalized in 
January 1995 for rapid progressive optic neuropathy, 
glaucoma, and status post left parietal occipital infarction.  
The hospital report indicated that the appellant complained 
of decreased ability to read over the past six month period.  
He also reported rapid vision loss associated with the left 
eye, which the examiner noted could not be explained by the 
appellant's glaucoma.  The appellant reported that he was 
only able to see "bright or dark" in the right eye.  He 
indicated that his left eye vision decreased to such extent 
that he was able to only see centrally.  The examiner noted 
that examination showed that the pupils were not equal or 
round.  There was decreased reaction to light in the right 
pupil, with no appreciable movement.  There was decreased 
peripheral vision in the left eye.  A CT scan of the brain 
revealed a large left occipital temporal infarct with 
possible small pituitary tumor.  The appellant's visual 
acuity was evaluated as light perception with projection in 
the right eye, and 20/50 +2 in the left eye.  

An April 1995 clinical report noted that visual acuity of the 
right eye was count fingers at six feet, with left eye vision 
corrected to 20/60 +1.  When evaluated in May 1995, visual 
acuity was evaluated as count fingers in the right eye, and 
20/30 - 2 in the left eye.  The appellant reported symptoms 
of itching and burning associated with the eyes during 
examination in June 1995.  Corrected visual acuity was 
evaluated as count fingers in the right eye, and 20/30 in the 
left eye.  Clinical records show that the appellant was 
evaluated in October 1995, following complaints of tunnel 
vision in the left eye, with right eye blindness.

In June 1995, the appellant indicated that he was rapidly 
losing his vision.  He noted that over the past months, he 
had become unable to get around independently, and had to 
rely on others for assistance with transportation.  In a 
subsequent statement, dated in August 1995, the appellant 
indicated that he could "barely see anymore."

The appellant underwent VA visual examination in June 1996.  
The medical examination report indicated that the appellant's 
medical history was significant for non-insulin dependent 
diabetes, cerebrovascular accident, status post aortic valve 
replacement, and a history of MRI studies showing a growth on 
the brain for which treatment had not been recommended.  With 
respect to the appellant's ocular history, the examiner noted 
that the appellant had been evaluated with glaucoma of both 
eyes with visual field loss.  It was noted that the appellant 
was status post corneal transplant of the right eye.  It was 
further noted that the appellant had undergone three argon 
laser treatments.   Finally, the examiner noted that there 
was a questionable history of a retinal hole in the right 
eye.

On examination, near and far uncorrected visual acuity for 
the right eye was evaluated as light perception.  Right eye 
visual acuity was corrected to 20/400 at both near and far 
distance.  Uncorrected visual acuity for the left eye was 
evaluated as 20/60 at near distance, and 20/80 at far 
distance.  Visual acuity was corrected for the left eye to 
20/30 at near distance, and 20/40 at far distance.  The 
examiner noted that a visual field deficit was noted in the 
left eye on examination.  It was noted that there was 
borderline pressure of the left eye with visual field 
constriction, and cataract.  The examiner indicated that the 
right eye could not be tested for restriction in the visual 
field due to poor acuity.  The diagnostic impression was 
well-healed corneal transplant, but not significant corneal 
irregularities; borderline pressure of the left eye; cataract 
of the left eye; and glaucoma of both eyes with visual field 
restriction in the left eye.  

Clinical records indicate that the appellant was seen in 
September 1996 for Humphrey visual field testing, and for ALT 
treatment for the left eye.  Corrected visual acuity was 
evaluated as hand movement for the right eye, and 20/40 +2 
for the left eye.  The examiner noted that while the left eye 
visual field was becoming worse, it was still better than 
evaluated on previous examination one month earlier.  

The appellant was next seen in October 1996.  Distance visual 
acuity was evaluated as counts fingers at one foot in the 
right eye, and 20/40 in the left eye.  It was noted that the 
appellant last underwent ALT treatment for intraocular 
pressure in the left eye in September 1996.  When seen in 
November 1996, the examiner noted that the appellant was 
doing "ok."  Visual acuity was evaluated as counts fingers 
in the right eye, and 20/40 +3 in the left eye.  During a 
December 1996 examination, the appellant was noted to be 
doing fine.  Visual acuity was evaluated as counts fingers in 
the right eye, and 20/30 -1 in the left eye.  When evaluated 
later that month, visual acuity in the right eye was noted as 
counts fingers at three feet barely.  The visual acuity of 
the left eye was corrected to 20/40 - 3.  

Treatment reports show that the appellant was seen in 
February 1997 for evaluation of his intraocular pressure.  
The report indicated that the appellant reported that his 
"eyes feel like they are closing up."  Visual acuity was 
evaluated as count fingers at two feet for the right eye, and 
20/50 for the left eye.  It was noted that the appellant's 
Goldmann visual field was stable at that time.  The outer 
isopters were noted to be more constricted, which the 
examiner opined to be probably secondary to dilation.

The appellant was seen in February 1997 for follow-up 
evaluation to check the intraocular pressure of the left eye.  
The appellant reported that he felt as if his eyes were 
"closing up on him."  Visual acuity was evaluated as counts 
fingers at two feet for the right eye, and "20/50 slow" for 
the left eye.  The examiner noted that there was no 
improvement with lens change.  The examiner noted that 
consultation was held regarding the appellant's Goldmann 
visual field.  It was noted that the consulting examiner 
indicated that the appellant's visual field was stable, and 
that outer isopters were more constricted.  During an April 
1997 evaluation, visual acuity was evaluated as counts 
fingers at two feet for the right eye, and 20/40 - 2 for the 
left eye.  It was noted that there was no change in the 
appellant's vision.  On evaluation in May 1997, visual acuity 
was evaluated as counts fingers at two feet for the right 
eye, and corrected visual acuity of 20/70 -1 for the left 
eye.  A later May 1997 visual field examination indicated 
that the appellant's visual field of the left eye was reduced 
to 20 degrees of concentric contraction (Goldmann Bowl 
III4e).  The assessment was cataract of the left eye, primary 
open angle glaucoma of the left eye, and mild background 
diabetic retinopathy with complaints of decreased vision.

A May 1997 medical statement from the Chief of VA 
Ophthalmology Section indicated that the appellant was a 
patient at the VA outpatient clinic.  It was noted with 
respect to the appellant's left eye, characterized as his 
"good eye," that the best corrected vision had been 
evaluated as 20/50-2.  The appellant was also noted to have 
end stage glaucoma and a cataract involving the left eye.  It 
was further noted that the appellant's visual field had 
deteriorated, such that he had a very restricted visual field 
in that eye.  It was opined that the appellant's restricted 
visual field was, in part, due to an old stroke.  Overall, 
the appellant was assessed as severely visually impaired.

During a June 1997 hearing, the appellant testified 
concerning the severity of his visual impairment.  The 
appellant indicated, at that time, that he received ongoing 
treatment for his vision problems at the VA medical facility 
located in Reno, Nevada.  It was explained the because of the 
appellant's visual impairment, he was unable to drive, and 
often unable to rely on others for transportation.  It was 
noted that he rode a shuttle bus from his home in California 
to Nevada, and from the shuttle departure location, traveled 
by taxi cab to the VA clinic.  Testimony was offered by the 
appellant's daughter concerning the limitations imposed upon 
the appellant due to his visual impairment.  She stated that 
she often completes documents for the appellant.  The 
appellant was noted to be unable to read bus schedules, and 
was unable to utilize the city's bus service.  She stated 
that the appellant was limited with regard to how far he may 
travel outside of his home.  She indicated that it is 
necessary to maintain a clear path for the appellant, so that 
he will avoid tripping over or walking into items.  She 
stated that the appellant's visual impairment prevents him 
from reading labels, and makes it difficult for him to 
prepare foods in some instances, purchase merchandise, or 
take medications.  

Received into evidence at the time of the hearing was a May 
1997 medical statement that indicated that the appellant was 
being seen for treatment of his eye condition at a VA medical 
facility.  The examiner noted that the appellant had severe 
amblyopia in the right eye, with visual acuity of counts 
fingers that does not improve with refraction in the eye.  
With respect to the left eye, it was noted that this was his 
better eye, having visual acuity of 20/50 - 2.  It was noted 
that the appellant had end stage glaucoma, and a cataract in 
the left eye.  It was noted that further opinion was being 
sought on whether surgical treatment for the deteriorating 
visual field of the left eye was recommended.  The appellant 
was noted to have a very restricted visual field in the left 
eye, part of which was attributable to a stroke the appellant 
suffered.  It was the examiner's assessment that the 
appellant was severely visually impaired.

During a June 1997 evaluation, it was noted that the 
appellant was doing "ok."  Visual acuity for the right eye 
was evaluated as count fingers, and 20/50 for the left eye.  
When evaluated in September 1997, the appellant reported a 
three month history of blurry spots on the left eye, which 
required him to turn his head in order to look beneath the 
spots.  On examination, visual acuity for the right eye was 
measured as hand movement, and 20/60 for the left hand.  In 
his assessment, the examiner noted a finding of questionable 
afferent pupillary defect.  It was noted that extraocular 
movement could not be fixed and followed on evaluation.  It 
was also noted that the concentric field of vision of the 
left eye was restricted.  The remainder of the examination 
showed no changes in vision.  

The appellant was evaluated in January 1998, at which time, 
the appellant reported no changes in his condition.  It was 
noted that a change in the appellant's glasses was warranted 
based upon findings noted on recent Goldmann visual field 
study.  In conjunction with this examination, visual acuity 
was evaluated as hand movement for the right eye, and 20/60 
for the left eye.  The assessment included findings of 
primary open angle glaucoma of the left eye; black spots in 
vision, unchanged per patient; cataract of the left, vision 
stable; and pseudophakia of the right eye.

A January 1998 clinical notation indicated that the appellant 
lived alone and cooked for himself.  In that context, it was 
noted that the appellant had limited intake at breakfast, an 
afternoon lunch, and a sandwich in the evening.  It was noted 
that the appellant was not active at that time, although he 
was noted to occasionally walk with regular stops to rest.   

The appellant presented for emergency treatment in August 
1998.  At that time he reported a loss of peripheral vision 
in the left eye.  He reported complaints of brown spots in 
the left eye, with an increase in loss of peripheral vision 
over the past several years.  It was noted that the 
appellant's medical history was significant for hypertension, 
chronic heart failure, diabetes, glaucoma, hyperlipidemia, 
cerebrovascular accident, spinal cord tumor.  On examination, 
it was noted that the appellant was blind in the right eye, 
with left eye visual acuity evaluated as 20/200-2 with 
glasses on diagnostic testing.  The appellant was referred to 
the eye clinic for further evaluation.  The report indicated 
that the appellant reported tunnel vision associated with the 
left eye.  Visual acuity was evaluated as hand movement for 
the right eye, and 20/70 for the left eye.  When seen in 
September 1998, the appellant's visual acuity was evaluated 
as hand movement for the right eye, and 20/60-2 for the left 
eye.  The examiner evaluated the appellant with glaucoma of 
the left eye, with stable intraocular pressure, and 
penetrating keratoplasty.  In his assessment, the examiner 
noted that there was no change in the left eye, but indicated 
that the appellant complained of decreased visual acuity in 
the left eye.  It was noted that the appellant experienced 
CVA in the left brain with decreased visual acuity.  The 
appellant was evaluated later that month.  The clinical 
report indicated that visual acuity was evaluated as hand 
movement for the right eye, and 20/60 for the left eye.  The 
examiner continued his previous assessment.   

The appellant underwent VA eye examination in March 1999.  
The examiner noted that the appellant's medical history was 
significant for a history of glaucoma of both eyes, nuclear 
sclerotic cataract of the left eye, and status post 
penetrating keratoplasty of the right eye secondary to 
trauma.  It was noted that the appellant also had a history 
of left occipital cerebrovascular accident with documented 
decrease in vision, and diabetes mellitus.  With respect to 
the right eye condition, it was noted that the appellant 
sustained an injury to the right eye in 1989, and developed 
blindness in that eye approximately one year later.  The 
appellant thereafter underwent right corneal transplant, but 
continued to experience a further decrease in vision.  In 
1994, the appellant was evaluated with tunnel vision and 
difficulty with speech that was secondary to subacute left 
putamen infarct.  The examiner also noted that the appellant 
had a history of occipital infarct with decreased vision.  

On examination, the appellant reported subjective complaints 
of difficulty with vision.  Visual acuity was evaluated for 
the right eye as light perception.  Left eye vision was 
evaluated as 20/400 uncorrected far, and 20/80 minus for 
corrected far vision.  The examiner noted that uncorrected 
near vision for the left eye could not be charted.  External 
examination of the eyes was normal.  Extraocular movements 
were intact.  Evaluation of the pupils showed corectopia of 
the right eye with peripheral iridotomy.  The left eye was 
reactive from four millimeters to 3.5 millimeters.  The 
examiner noted that examination of the left eye visual field 
in September 1998 showed superior nasal quadrantanopia versus 
nasal hemianopia.  It was further noted that this evaluation 
showed a superotemporal wedge with central island of vision 
remaining in the left eye.  Intraocular pressure was measured 
at 15 millimeters of Mercury for both eyes.  The cornea 
showed status post penetrating keratoplasty of the right eye 
with band keratopathy and peripheral cornea.  The anterior 
chambers of the eyes were deep and quiet.  The iris showed 
corectopia of the right eye with peripheral iridotomy and 
with a round iris of the left eye.  Lens aphakia was observed 
in the right eye, and a 3+ nuclear sclerosis in the left eye.  
Macula vessels in periphery appeared normal, and no 
hemorrhages were detected.  The diagnostic impression was 
primary open angle glaucoma, both eyes, with visual field 
loss and central island remaining in the left eye; history of 
left occipital infarct with visual field defect; aphakia and 
status post penetrating keratoplasty, right eye, with history 
of longstanding visual loss; and nuclear sclerotic cataract 
of the left eye, with some decrease in visual function. 

In an addendum to the March 1999 medical examination report, 
the examiner indicated that Humphrey's visual field was 
evaluated as 24-2 with good perimeters, showing three out of 
10 false negative errors, and significant visual field 
depression peripherally with a mean deviation of -20.38.  The 
examiner indicated that diagnostic testing also showed a 
central island of vision remaining.  It was noted that 
previous visual field test results also showed the appellant 
to have a central island remaining in his left eye.  The 
examiner noted an assessment of severe glaucoma, left eye, 
with remaining central vision island.  Regular visual field 
testing was recommended every six months to monitor the 
appellant's history of progressive glaucoma.  

The appellant was afforded further VA examination in June 
1999.  The medical report indicated that visual acuity was 
evaluated as count fingers for the right eye, and 20/60 minus 
for the left eye without improvement on pinhole.  Intraocular 
pressure was evaluated as 14 for the right eye, and 15 for 
the left eye.  The examiner noted that the remainder of the 
examination remained unchanged from findings documented 
during the earlier (March 1999) examination.  The diagnostic 
impression was primary open angle glaucoma of both eyes, with 
significant visual field loss with a small central island 
remaining in the left eye of approximately 10 degrees to 15 
degrees in 0.75 of the eye, and no vision in the superonasal 
quadrant of the left eye.  The appellant was also evaluated 
with a history of left occipital infarct with visual field 
defect; aphakia of the right eye, status post penetrating 
keratoplasty secondary to traumatic eye injury; and nuclear 
sclerotic cataract of left eye.  

In his assessment, the examiner opined that the appellant was 
severely impaired due to his longstanding history of visual 
loss of the right eye, and progressive glaucoma loss of the 
left eye, with the small amount of central island of vision 
remaining in the left eye.  It was further noted that while 
visual acuity for the left eye continued to be evaluated as 
20/60, the remaining amount of visual field in the left eye 
caused the appellant great functional impairment.  In this 
regard, the examiner noted that some of the decrease in 
visual acuity may be attributed to the left eye cataract.  
Extraction of the cataract was not recommended in light of 
the appellant's medical history, and due to the large amount 
of the visual field loss.  It was the examiner's opinion that 
extraction of the cataract might exacerbate the appellant's 
glaucoma.  

On VA aid and attendance or housebound examination, conducted 
in June 1999, the appellant was accompanied by his son, with 
whom he resides.  The medical examination report indicated 
that the appellant was presently on several prescribed 
medications.  It was noted that the appellant's medical 
history was significant for diabetes, carpal tunnel syndrome, 
hypertension, and gastroesophageal reflux disease.  He was 
also noted to have undergone surgical treatment as well.   It 
was noted that the appellant was not able to utilize public 
transportation, because he tends to get lost due to his 
visual impairment, and due to a confused state resulting from 
his stroke.  When the appellant's son is not available to 
transport him, the appellant utilizes taxicab service.  The 
appellant was noted to occasionally take walks outside of his 
apartment building, reportedly limited to the area "just 
around the building."  The examiner noted that the appellant 
was most recently hospitalized in April 1999 for internal 
hemorrhoidal bleeding.  The examiner indicated that the 
appellant is not currently bedridden.  It was noted that the 
appellant required assistance in financial matters due to his 
visual impairment, which prevented him from writing checks.  
With respect to the hazards and dangers of daily environment, 
the examiner indicated that the appellant stays at home by 
himself, and has not experienced any difficulties while at 
home.  In this context, it was noted that the appellant is 
able to evacuate the building in case of an emergency.  

With respect to the appellant's medical history, the examiner 
noted that the appellant has a number of medical problems 
which cause him trouble.  In this regard, it was noted that 
the appellant suffers from a loss of visual acuity, described 
as multifactorial.  (The Board notes that while the examiner 
referenced the 1999 VA eye examination report, visual acuity 
was incorrectly documented in this report as right eye 
blindness with, left eye visual acuity measured as count 
fingers with certain visual fields remaining in the left eye.  
The referenced medical report, however, indicated that visual 
acuity in the right eye was count fingers, with central 
island vision remaining in the left eye.)  It was further 
noted that the appellant suffered a stroke in the left 
occipital area and left putamen, and has visual field cuts as 
a result.  The appellant was also noted to have sustained 
traumatic injury to the right eye during service for which he 
underwent a cornea transplant that failed.  The appellant was 
evaluated with glaucoma and cataracts in the left eye, along 
with problems related to diabetes.  The appellant was noted 
to be unable to see well enough to permit him to engage in 
housekeeping duties in his home.  It was noted that the 
appellant developed weakness, slurred speech, some receptive 
aphasia problems, and visual disturbance due to a stroke he 
suffered in 1994.  In particular, it was noted that the 
appellant continues to experience slurred speech, difficulty 
with "word finding," some receptive aphasia, and balance 
problems.  The examiner noted that the appellant's problems 
with balance were further complicated by symptoms of numbness 
in the lower extremities, and constant burning sensation and 
tingling in his feet.  The appellant was noted to have carpal 
tunnel syndrome bilaterally, manifested by weakness and 
tingling in his hands.  The appellant reported constant pain 
involving the feet, which make it difficult to walk.  It was 
noted that the appellant was currently limited in ambulation 
to a one block maximum due to a combination of residuals of 
the stroke, balance problems, and neuropathic symptoms and 
dizziness.  The appellant was noted to have difficulty 
holding onto objects, and frequently drops items.  The 
examiner noted that the appellant's balance is such that he 
will strike the side of a doorway often, and will have to 
reach out to steady himself.  The appellant was also noted to 
experience urinary frequency of four to eight episodes per 
night, without incontinence.  The appellant was able to feed, 
clothe, and bathe or shower himself, and would occasionally 
"get some of his food."  It was noted that the appellant 
generally sleeps and watches television during the day.  He 
occasionally will go outside to walk around the apartment 
complex, or accompany his son to the store, or to play keno.  
The appellant's medical history was noted to be significant 
for coronary artery bypass graft, aortic valve graft, 
hypertension, gastroesophageal reflux, and a history of left 
shoulder and left ankle fracture with open reduction, 
internal fixation.

On physical examination, the appellant was evaluated as well-
developed, well-nourished, with a slow but somewhat wide-
based gait that was unsteady.  The examiner observed the 
appellant to be mesomorphic in stature, with slightly stooped 
posture.  He was in a generally good nutritious state.  It 
was noted that the appellant became tachypneic with dressing.  
The appellant exhibited normal strength in the upper 
extremities.  He was able to reach behind his head and back.  
He was also able to dress and undress himself with a little 
bit of coordination problems buttoning his shirt.  It was 
noted that the appellant had to be in a seated position in 
order to dress himself.  With respect to the lower 
extremities, it was noted that there was symmetric strength 
in the lower extremities with no atrophy or contractions.  
The appellant was noted to be able to accomplish heel to shin 
testing, which was slow but otherwise accomplished.  The 
appellant was slow to get onto and off the examination table, 
and required some assistance when he sat up too quickly.  He 
was able to maintain his arms outstretched, with his eyes 
closed and feet placed together.  However, the appellant was 
not able to perform heel to toe walking.  He was noted to be 
somewhat unsteady.  The examiner did not assess any 
functional impairment due to pathology associated with the 
spine.  In this regard, the examiner observed a 14 centimeter 
surgical scar along the lumbar spine.  There was no deformity 
of the thoracic spine which interfered with breathing.  The 
examiner noted that the appellant exhibited breath sounds, 
which were bronchial in nature with no adventitial sounds 
detected.  The heart rate was regular with a 3-4/6 systolic 
murmur.  Evaluation of the abdomen showed no 
hepatosplenomegaly, masses, or tenderness.  Deep tendon 
reflexes were 2+ and symmetric in the biceps and the triceps, 
2+ in the right patella, 1+ in the left patella, 1 in the 
right ankle, and 0 in the left ankle.  The toes were noted to 
be downgoing on plantar stimulation.  Tinel's sign was 
positive in the wrists, bilaterally, causing the tingling in 
the fingers.  There was marked decreased sensation in the 
lower extremities, from the knees down.  The appellant was 
evaluated with decreased vibratory sensation in the hands.  
It was noted that muscle strength was grossly symmetric, 
evaluated as 5/5, and was appropriate for the appellant's 
age.  The appellant was able to ambulate without assistance 
of another, although he was observed to be somewhat unsteady.  
The appellant was noted to be able to leave his home for 
medical appointments, to accompany his son to the store, or 
to participate in keno; but, otherwise he would remain in the 
home.

The examiner further noted that the appellant had slurred 
speech.  The appellant was evaluated to be alert and 
oriented.  He demonstrated a little difficulty with word 
finding.  He was able to follow instructions accurately, 
although the examiner noted that he did so slowly due to his 
decreased visual acuity.  The appellant was able to recall 
three of three items after several minutes.  He interpreted 
proverbs accurately, but experienced difficulty with 
abstractions.  The diagnostic impression included findings 
of:

1.  Carpal tunnel syndrome, bilaterally;

2.  Probable diabetic neuropathy;

3.  Type II diabetes mellitus;

4.  Status post left occipital and left putamen 
cerebrovascular accident;

5.  Coronary artery disease status post coronary artery 
bypass graft;

6.  Status post aortic valve replacement;

7.  Decreased visual acuity due to cerebrovascular accident, 
left eye cataract, primary open angle glaucoma, and traumatic 
blindness of the right eye;

8.  Status post lumbar laminectomy;

9.  History of gastroesophageal reflux disease; and

10.  Status post open reduction, internal fixation of the 
left shoulder and left ankle.

In an addendum, the examiner noted that the appellant 
reported tenderness in the left shoulder, and that muscle 
strength testing was limited due to pain in the left 
shoulder.  It was also noted that diagnostic testing was not 
conducted in conjunction with this examination, as it was 
determined to be unnecessary by the examiner.  With respect 
to the appellant's capabilities, the examiner commented:

It would appear for [the] present that the 
patient's judgment is good enough that he can 
do fine by himself during the day.  Clearly, 
he needs assistance with those things as 
mentioned in the body of the report that his 
son provides, and would benefit from close 
supervision other than at those times that 
the son is at work.  Mechanical aids around 
the house (lift chairs, grab bars, and the 
like) would probably be of assistance.


Analysis

At the outset, the Board notes that the service 
representative, on behalf of the appellant, has raised 
questions as to the adequacy of VA examinations, particularly 
the most recent examinations conducted in 1999 under the 
provisions of 38 C.F.R. § 4.2 (1999), which the Board 
believes must be addressed at this juncture. It is 
essentially maintained that VA examinations and, in 
particular the 1999 examinations, did not comport with the 
criteria for evaluation of the field of vision as required in 
38 C.F.R. § 4.76, and the guidelines referenced in M21-1, 
Part 6, para. 7.09(g).  The Board does not agree with this 
contention.  In this regard, the Board notes that the 
provisions of 38 C.F.R. § 4.76 regarding examination of the 
field of vision indicate that such measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  (Emphasis added.)  Id.  In this 
case, there is no evidence of disease of the optic nerve.  
Further, after having carefully examined the record in light 
of the assertions presented, the Board must note that VA 
examiners submitted comprehensive reports pertinent to each 
evaluation, which included a considered assessment of the 
objective clinical findings on examination and resultant 
diagnostic considerations in the appellant's case.  In 
particular, the 1999 reports were notably thorough and 
complete.  The assertions presented that these medical 
examination reports were inadequate for rating purposes, or 
that the examination did not comport with specific clinical 
guidelines is not supported by the record, and has no 
probative value in this instance.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Therefore, the Board finds no 
basis to find as a preliminary matter that referenced VA 
examinations were inadequate for rating purposes or that 
further remand is warranted in this matter.


I.  Entitlement to an increased evaluation for 
post-operative residuals of a right eye injury.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition. 38 
C.F.R. 
§ 4.1.  Medical evaluation reports are to be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2.  Although the regulations 
do not give past medical reports precedence over current 
findings (see Francisco v. Brown, 7 Vet. App. 55 (1994)), the 
Board should consider the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of 
Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The appellant's service-connected postoperative residuals of 
a right eye injury is currently rated as 30 percent disabling 
under VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4, Diagnostic Code 6009-6070. 

A compensable evaluation between 10 and 100 percent will be 
assigned for unhealed disabilities of the eye in chronic form 
under Diagnostic Code 6009, based upon impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during the continuance of active pathology.  A minimum rating 
of 10 percent is assigned during active pathology.  38 C.F.R. 
Part 4, § 4.84a, Diagnostic Code 6009.

Under Diagnostic Code 6070, a 30 percent rating is assigned, 
consistent with a finding of blindness in one eye, with light 
perception only, and where the vision in the other eye is 
20/40.   

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal unless there is blindness in that eye.  38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a, Diagnostic Code 
6070.  This interpretation of the rating schedule applicable 
to unilateral impairment of visual acuity corresponds to the 
interpretation of the rating schedule for unilateral hearing 
loss and has been inferentially approved.  Boyer v. West, 11 
Vet. App. 477, 479-80 (1998).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision. 38 C.F.R. § 4.80.

Following a considered review of the evidence, the Board 
finds that the evidence is against a rating evaluation in 
excess of 30 percent for right eye disability.  In this 
regard, the appellant is not shown to be blind in the 
nonservice-connected left eye, and there is no evidence of 
enucleation or a serious cosmetic defect in addition to total 
loss of vision in the left eye.  On the most recent VA 
examination, in 1999, visual acuity was evaluated as light 
perception in the right eye, and 20/60 in the nonservice 
connected left eye.  Moreover, no active pathology has been 
identified.  Thus, an award of an additional 10 percent 
rating is not demonstrated.

The Board has also considered whether the service-connected 
right eye disability should be rated so as to reflect 
anatomical loss of that eye.  However, as indicated, if only 
one eye's loss of vision is service-connected, and there is 
no blindness in the nonservice-connected eye, as here, then 
the maximum available schedular rating is 30 percent in the 
absence of enucleation or a serious cosmetic defect.  38 
C.F.R. 
§ 4.80.

The Board therefore concludes that the preponderance of the 
evidence is against the appellant's claim for a higher rating 
evaluation for the service-connected right eye disability.  
Further, the Board finds that the evidence presents no 
question as to which of two evaluations should be applied in 
this instance.  Accordingly, the provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. § 4.7 are not for application.

Finally, the Board notes that pursuant to 38 C.F.R. § 
3.321(b)(1), an extra-schedular rating is in order where 
there exists such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  However, the record does not 
reflect periods of hospitalization because of the appellant's 
service-connected right eye disability, and there is no 
showing that this service-connected disability has 
significantly interfered with the appellant's employment 
status.  Thus, the record does not present an exceptional 
case where his currently assigned rating evaluation is found 
to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In its evaluation of the above-referenced claim, the Board 
has given consideration to the appellant's evidentiary 
assertions.  Where the issue is factual in nature, that is, 
whether an incident occurred during service or whether a 
clinical symptoms is present, the appellant is competent to 
make assertions in that regard.  Cartwright v. Derwinski, 2 
Vet. App. 24 (1991).  However, where the determinative issue 
involves medical causation or a medical diagnosis, the 
appellant is not qualified to make assertions in this area as 
he lacks the necessary medical expertise or experience.  King 
v. Brown, 5 Vet. App. 19, 21 (1991); See also, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
appellant reported increased symptomatology associated with 
his service-connected right eye disability.  The clinical 
findings from the most recent VA examination and his 
assertions, when considered in light of the medical history 
of record, were not found to support the assignment of an 
increased evaluation for the service-connected postoperative 
residuals of an injury to the right eye. 


II.  Entitlement to special monthly compensation 
based upon bilateral blindness under the 
provisions of 38 C.F.R. § 3.383.

The record reflects that the appellant sustained an injury to 
his right eye secondary to trauma during service.  He 
experienced decreased visual acuity in that eye with corneal 
scarring.  On VA examination in 1981, the appellant exhibited 
restricted field of vision relative to the right eye, with 
visual acuity evaluated as 20/400.  During VA examination in 
1983, right eye visual acuity was evaluated as count fingers.  
Evaluation also showed corneal scarring of the right eye, 
with band keratopathy.  The record reflects that the 
appellant underwent penetrating keratoplasty of the right eye 
in 1999.  Some improvement in right eye visual acuity was 
noted by 1992.  At that time, however, the appellant was 
evaluated with increased ocular pressure in the left eye, 
which was treated with medication.  The appellant was seen 
for intermittent evaluation of the left eye pressure, treated 
with increasing doses of medication, but remained 
uncontrolled.  By 1993, the appellant underwent argon laser 
trabeculoplasty of the left eye.  At that time, his eye 
pressure was evaluated as 24 mmHg.  During VA examination in 
1999, intraocular eye pressure for the left eye was evaluated 
as 15 mmHg.  It was noted that the appellant continued to be 
treated with a course of medication.  

With regard to the appellant's left eye visual field, the 
record discloses that visual fields were evaluated as full in 
1981, and in 1983.  However, in 1992, the appellant was 
evaluated with a superonasal quadrantanopia in the left eye, 
in addition to temporal glaucomatous damage.  Similar 
clinical findings relative to the left eye were thereafter 
noted on examination in January and August 1995.  The 
appellant was evaluated with more severe left eye 
symptomatology in 1996.  By 1997, the appellant's visual 
field in the left eye was evaluated with extensive 
impairment.  On the most recent VA examination in 1999, the 
appellant had significant visual field constriction with the 
remaining superonasal quadrantanopia and glaucomatous visual 
field constriction of the left eye.  A central island with 
approximately 10 to 15 degrees in the superotemporal quadrant 
was assessed.  The examiner assessed 12 degrees in the 
inferotemporal quadrant, and between 10 and 15 degrees in the 
infranasal quadrant.  It was noted that there was no field of 
vision in the superonasal quadrant.  The examiner indicated 
that the superior quadrantanopia was consistent with an old 
putamenic infarct in 1994.  However, the examiner opined that 
because visual field loss was demonstrated in 1992, prior to 
the infarct referenced in the clinical records, that this 
circumstance was suggestive of a stroke prior to 1994.      

In a February 1996 rating decision, the RO determined that 
the appellant was entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(k) due to loss of use of one eye.  

Special monthly compensation is currently assigned at the 
rate provided by 38 U.S.C.A. § 1114(k) where the veteran, as 
here, as the result of service connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs, or one foot, or one hand, or both buttocks, 
or blindness of one eye, having only light perception, or has 
suffered complete organic aphonia with the constant inability 
to communicate by speech, or deafness of both ears, having 
absence of air and bone conduction.  38 U.S.C.A. § 1114(k) 
(West 1991); 38 C.F.R. §3.350(a) (1999).

Special monthly compensation can be assigned at the rate 
provided by 38 U.S.C.A. § 1114(l) where the veteran, as the 
result of service connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes, with 5/200 visual 
acuity or less, or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 1991); 38 C.F.R. § 3.350(b) (1999).

Special monthly compensation can be assigned at the rate 
provided by 38 U.S.C.A. § 1114(m) where the veteran, as the 
result of service-connected disability, has suffered the loss 
or loss of use of both hands, or of both legs at a level, or 
with complications, preventing natural knee action with 
prostheses in place, or of one arm and one leg at levels, or 
with complications preventing natural elbow and knee action 
with prostheses in place, or has suffered blindness in both 
eyes having only light perception, or has suffered blindness 
in both eyes, rendering such veteran so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(m) 
(West 1991); 38 C.F.R. § 3.350(c) (1999).

Special monthly compensation can be assigned at the rate 
provided by 38 U.S.C.A. § 1114(n) where the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n) (West 1991); 
38 C.F.R. § 3.350(d) (1999).

Finally, special monthly compensation can be assigned at the 
rate provided by 38 U.S.C.A. § 1114(o) if the veteran, as the 
result of service-connected disability, has suffered 
disability under conditions which would entitle such veteran 
to two or more of the rates provided in one or more 
subsections (l) through (n) above, no condition being 
considered twice in the determination, or if the veteran has 
suffered bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 60 
percent or more disabling and the veteran has also suffered 
service-connected total blindness with 5/200 visual acuity or 
less, or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 40 percent or more disabling and the veteran has 
also suffered service-connected blindness having only light 
perception or less, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  38 U.S.C.A. § 
1114(o) (West 1991); 38 C.F.R. § 3.350(e) (1999).

The appellant asserts that additional compensation is 
warranted for the combined loss of vision in the right eye, 
and the severely restricted visual field of the left eye.  In 
this context, it is argued that the appellant is essentially 
blind in the left eye due to the restricted visual field in 
this eye.  The argument has also been made that the 
applicable regulatory provisions 38 U.S.C.A. § 1160 and 
38 C.F.R. § 3.383 do not set forth a precise definition of 
"blindness" for VA rating purposes.  It is contended that 
in the absence of a definition specifically noted in these 
provisions, that the RO should utilize the definition for 
"legal blindness" for purposes of establishing entitlement 
to benefits.  It is noted that while a definition of 
blindness is purportedly noted in the context of 38 C.F.R. 
§ 4.79, there is no clinical basis noted in support of VA's 
reliance on such this interpretation.   The Board does not 
agree.

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA, to include regulations with 
respect to the nature and extent of proof and evidence and 
the method of taking and furnishing them in order to 
establish the right to benefits under such laws.  The Board 
is bound by such rules and regulations.  38 U.S.C.A. 
§ 7104(c) (West 1991).

For VA purposes, blindness will be held to exist when there 
is an inability to recognize test letters at 1 foot (.30 
meters), and when further examination of the eyes reveal that 
perception of objects, hand movements or counting fingers 
cannot be accomplished at 3 feet (.91 meters), with lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than 3 feet 
(.91 meters), being considered of negligible utility.  
Regulatory provisions further provide that with visual acuity 
5/200 (1.5/60) or less or the visual field reduced to 5 
degrees concentric contraction, in either event in both eyes, 
the question of entitlement on account of regular aid and 
attendance will be determined on the facts in the individual 
case.  38 C.F.R. §§ 3.350, 4.79 (1999).

In this case, the appellant's entitlement to special monthly 
compensation arises under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a).  A review of the record reveals that the 
appellant's service-connected postoperative residuals of a 
right eye injury is manifested by blindness in one eye with 
only light perception in the right eye.  His left eye is not 
blind nor does the appellant have a service-connected 
disability of the left eye.  Thus, the requirements for 
special monthly compensation at any rate other than the 
present rate prescribed by 38 U.S.C.A. § 1114(k) have not 
been met.

The current level of special monthly compensation assigned 
contemplates that the appellant has only light perception in 
the right eye due to service-connected disability.  The law 
and regulations governing VA do not authorize, in this 
instance, a higher rate of special monthly compensation for 
the combination of light perception in the right eye, and 
impaired visual acuity due to restricted visual field such as 
that currently exhibited by the appellant.  Under such 
circumstances, where the law is dispositive, the Board has no 
alternative but to deny the appellant's claim.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 


III.  Entitlement to a total disability rating 
based upon individual unemployability.

The governing regulations provide that a total disability 
rating based upon individual unemployability due to a 
service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (1999).  The 
regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1999).

The record reflects that the appellant is service-connected 
for disability of the right eye, rated at 30 percent.  In 
particular, the appellant's single service-connected 
disability does not meet the rating threshold of 60 percent 
or more.  Inasmuch as the only condition for which service 
connection has been established is not rating as at least 60 
percent disabling, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met in this 
instance.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
Board must evaluate whether there are circumstances in the 
appellant's case, apart from any non-service-connected 
condition and advancing age, which would justify a total 
rating based upon individual unemployability, due solely to 
the service-connected right eye condition.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. 
Brown, 5 Vet. App. 375 (1993).

In this regard, for the appellant to prevail on his claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes the appellant's case 
outside the norm of other such veterans.  38 C.F.R. 
§§ 4.1, 4.15 (1999).  The sole fact that the appellant is 
unemployed or has difficulty obtaining employment is not 
enough.  The assignment of a rating evaluation is itself 
recognition of industrial impairment.  Therefore, the 
question now presented is whether the appellant is capable of 
performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  
see Van Hoose, supra.

In his Application For Increased Compensation Based On 
Unemployability, VA Form 21-8940, the appellant indicated 
that he was last employed on a full time basis in 1979, at 
which time he became too disabled to work.  He indicated that 
he was last employed in the construction field.  During the 
year prior to his becoming completely disabled, the appellant 
indicated that he lost one week from work due to illness.  It 
was noted that the appellant had completed eight years of 
grade school.  He did not report any additional specialized 
training, either before or following the onset of his 
disability.  In correspondence, dated in September 1996, the 
appellant indicated that he experienced a total loss of 
peripheral vision in the left eye.  He noted that he was able 
to make out outlines, and was able to differentiate between 
light and dark.  It was the appellant's contention that the 
scope of his visual impairment "affects every possible 
aspect" of his life, and rendered him unemployable.

During a June 1997 hearing, testimony was offered concerning 
the limitations imposed upon the appellant as a result of his 
visual impairment.  In this context, it was noted that the 
appellant was restricted particularly with respect to 
performing  household duties, and was unable to travel 
independently because he was unable to read posted signs.  At 
that time, the appellant was able to travel within certain 
areas of the community that were already familiar to him so 
that he would not have to rely on visual acuity.  It was 
noted that the appellant continued to experience difficulties 
with respect to daily activities because of impaired vision.  

VA medical examination report, dated in June 1999, noted that 
the appellant currently resides with his son.  It was noted 
that the appellant was able to feed, clothe, and bathe or 
shower himself, and would occasionally get his own food.  The 
appellant was noted to generally sleep and watch television 
during the day.  He is able to venture outside of the 
apartment, and walk around the apartment complex.  It was 
noted that the appellant would accompany his son to the 
store, or would go out to play keno on occasion.  The 
examiner assessed the appellant with myriad disabilities.  In 
this regard, the examiner characterized these disorders as 
problematic for the appellant.  As indicated, however, 
service connection is only established for the right eye 
disability.  The Board notes that the medical evidence 
presented suggests that the appellant is indeed unemployable.  
The record clearly shows that such unemployability is the 
result of multiple non-service-connected disabilities.  
Accordingly, it is the Board's determination that the 
evidence of record does not establish that the appellant is 
precluded from engaging in all forms of substantially gainful 
employment due solely to his service-connected disability of 
the right eye.  Indeed, the service-connected disability is 
manifested by visual acuity limited to light perception in 
the right eye which results in impaired industrial 
capability.  However, the appellant's medical history is 
replete with debilitating non-service-connected conditions, 
the totality of which render him unemployable.

Although, the Board is sympathetic to the appellant's 
contentions in this matter, the controlling factor in this 
case is that his unemployability has not been shown to be the 
result of his service-connected disability.  Indeed, the 
record does not demonstrate that the appellant's service-
connected right eye disability, in and of itself, is of such 
severity as to preclude his participation in all forms of 
substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to a service-connected disability under the provisions of 
38 C.F.R. § 4.16(b) is not warranted. 


ORDER

An increased evaluation for post-operative residuals of a 
right eye injury is denied.

Special monthly compensation on account of bilateral 
blindness is denied.

Total disability rating based upon individual unemployability 
is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

